DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/19/2019.
International Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Malaysia on 9/19/2018.  It is noted, however, that applicant has not filed a certified copy of the PI 2018703348 application as required by 37 CFR 1.55.  
Information Disclosure Statement
	All references disclosed in the IDS dated 11/14/2019 have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 308 of Fig. 3 has been used to designate both “remove job from members dashboards” and “payment.”  Any corrections should be reflected in Paragraph 0038 of the specification as well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(n) because the reference characters 406 and 408 of Fig. 4 do not match their description in Paragraph 0039 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference characters of Figs. 5-6 as described in the specification.  Specifically, the versions of Figs. 5-6 submitted on 9/19/2019 are illegible.  As such, clearer copies of Figs. 5-6 are required.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In Claim 1, “a user via an user’s computing device” should read “the user via a computing device of the user” in light of the previous disclosure of “a user” in Claim 1;
In Claim 6, the drafting of several limitations (e.g., “an admin module in the server of the system by providing an personnel…”) does not grammatically match up with “…said system comprising:” of the preamble; 
In Claim 6, “an user” should read “a user;” 
In Claim 6, “a software application in a user's computing device” should read “a software application in a computing device of the user” in light of the previous disclosure of “a user” in Claim 6; 
In Claim 6, “an personnel administration” should read “personnel administration;”
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble for Claim 1 reads as follows:  “A computer-implemented method for providing a real time personalized security services by a personnel administration to a user, said method, when implemented in a system according to claim 6, comprising…”  Due to the reference to Claim 6, it is unclear, as drafted, whether Claim 1 is intended to be an independent claim or a dependent claim.  For the purposes of this examination, Claim 1 will be treated as an independent claim in which the reference to Claim 6 is not made.  Examiner notes that, had this claim been interpreted as a dependent claim, it would also be rejected under 112(d) as an improper dependent claim as it references a claim (Claim 6) which is not “previously set forth” as required by 112(d).  Claims 2-5 are rejected due to their dependence upon Claim 1.
Claim 1 contains the following language:  “selecting pick-up point, drop-off point and destination for personalized security services by a user via an user's computing device.”  While canons of construction normally require different terms to be interpreted as having different Claims 2-5 are rejected due to their dependence upon Claim 1. 
In Claim 1, the term “the database” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “a database.”  Claims 2-5 are rejected due to their dependence upon Claim 1.
In Claim 1, the term “the selected location” lacks antecedent basis.  For the proposes of this examination, this language will be interpreted as “a selected location.”  Claims 2-5 are rejected due to their dependence upon Claim 1.
In Claims 1 and 6, “the time and location” in “verifying the user transmitting the data, and verifying the time and location from where the data was transmitted” in Claim 1 and analogous language in Claim 6 lacks antecedent basis.  For the purposes of this examination, this language will be interpreted as “a time and location.”  Claims 2-5 and 7-11 are rejected due to their dependence upon Claims 1 and 6 respectively.
In Claims 1 and 6, the term “the location data” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “a location of the user” in light of the specification.  Claims 2-5 and 7-11 are rejected due to their dependence upon Claims 1 and 6 respectively.
	Claim 6 contains the following language:  “a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device…”  It is unclear, as drafted, whether the “computing device” Claims 7-11 are rejected due to their dependence upon Claim 6. 
	In Claim 6, the term “the details” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “details.”  Claims 7-11 are rejected due to their dependence upon Claim 6.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of selecting pick-up point, drop-off point and destination for personalized security services by a user via an user's computing device; selecting a booking type and type of services of the personalized security services; selecting a service category of the personalized security services; selecting quantity and duration of deployment for personalized security services; selecting apparel to be worn by a personal security candidate during an assignment of a duty and providing special instructions to the personal security candidate prior an engagement of the duty; matching the selected criteria by the user to personal security candidates available in the database of the server in the system; upon confirmation of at least one selected personal security candidate, making pre-payment in the 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer/system for providing a real time personalized security services by a personnel administration to a user, a user’s computing device, a computing device of at least one selected personal security candidate, encrypting associated data structures representing the above acts and transmitting the encrypted data through a communications network, and updating the location data until the user and the selected personal security candidate are collocated.  A computer/system for providing a real time personalized security services by a personnel administration to a user, a user’s computing device, and a computing device of at least one selected personal security candidate amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Encrypting associated data structures representing the above acts and transmitting the encrypted data through a communications network, and updating the location data until the user and the selected personal security candidate are collocated amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Regarding Claim 6, the limitations of register the details of a user into the system; allowing the user to place an order for requesting personalized security services; wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate; wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time and date; manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date; and wherein to verify the user transmitting the data, and to verify the time and location from where the data was transmitted, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  	
	Claims 2-5 and 7-11, describing various additional limitations to the method of Claim 1 or the system of Claim 6, amount to substantially the same unintegrated abstract idea as Claim 1 or 6 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 11 disclose directing the personal security candidate toward the location of the user in case of a lost network connection by using an off line mode (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 3 and 7 disclose if a selected option is an immediate booking for the personalized security services, providing list of personal security candidates available in the database of the server in real-time within vicinity of the user's computing device for selection via 
Claims 4 and 8 disclose wherein the step selecting a service category of the personalized security services further comprises:  selecting at least one of the following categories for personalized security services:  a) bodyguard services to the user; b) chauffeur and bodyguard services to the user; c) chauffeur services to the user; d) chauffeur and bodyguard services using the selected personal security candidate's unmarked vehicle to the user; and/or e) security services for premises, tailgating services and marshaling services to the user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claim 5 discloses evaluating personalized security services by the user by providing feedback on the job performance of each selected personal security candidate after completion of the personalized security services (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 9 discloses wherein the admin module in the server of the system is allowed to set up and regulate the cost of each category of the personalized security services (an 
Claim 10 discloses wherein the admin module in the server of the system is allowed to edit information for personalized security services in the system and to send customization notification to the user and personal security candidate (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1714499, a translated copy of which was provided in the IDS dated 11/14/2019) (hereafter, “Park”) in view of Pan et al (PGPub 20170138749) (hereafter, “Pan”), Shoen et al (PGPub 20030078852) (hereafter, “Shoen”), Rodman et al (WO 2017171614, a copy of which was provided in the IDS dated 11/14/2019) (hereafter, “Rodman”), Wang (PGPub 20190230181) (hereafter, “Wang”), and Inter State Security Corp., Uniformed or Undercover Security - Which One Do I Need (08-25-2017) (hereafter, “Inter State”).
Regarding Claim 1, Park discloses the following:
A computer-implemented method for providing a real time personalized security services by a personnel administration to a user (¶ 0001, 0005); 
matching the selected criteria by the user to personal security candidates available in the database of the server in the system (¶ 0001, 0005, 0014, 0019, 0027-0029, 0031; bodyguard information is stored in a bodyguard database; server matches the bodyguard information to the security request information); and 
sending notification to a computing device of at least one selected personal security candidate and assigning the security job to the at least one selected personal security candidate (¶ 0005, 0014, 0019, 0028; request information is transmitted to the bodyguard dedicated terminal corresponding to the bodyguard).


selecting pick-up point, drop-off point and destination for personalized security services by a user via an user's computing device (Abstract; ¶ 0009; transportation request includes a pickup location and a drop-off location);
selecting a service category of the personalized security services (¶ 0074-0075; Fig. 4A; select from a variety of services; user request may provide specifics of the requested service); and 
encrypting associated data structures representing the above acts and transmitting the encrypted data through a communications network (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).
Park additionally discloses selecting a booking type of the personalized security services (¶ 0003-0004, 0006, 0008, 0023, 0031; security can be provided immediately or at a designated time; matching can also be performed considering both whether it corresponds to the request information and whether it is possible to immediately dispatch).  Park does not explicitly disclose but Pan does disclose selecting a type of service (¶ 0074; Fig. 4A; select from a variety of services).
Park additionally discloses selecting quantity of deployment for personalized security services (¶ 0023; security request includes the time and number of security guards).  Park and 
Park and Pan do not explicitly disclose but Shoen does disclose upon confirmation of at least one selected service provider, making pre-payment in the computing device of the user as pre-determined services (¶ 0011, 0027; the customer application processes input entered by a customer once the customer has entered the marketplace, the customer input including in particular a pre-payment for a service transaction between the customer and a particular vendor).  Park additionally discloses wherein the selected service provider is a personal security candidate; wherein the pre-determined services are pre-determined personal security services (¶ 0001, 0005, 0019, 0025, 0031).
Park and Pan do not explicitly disclose but Shoen does disclose receiving notification of the official receipt for the payment made from the system (Abstract; ¶ 0011, 0027, 0029; Fig. 2E; confirmation is sent to a customer upon completion of a reservation, including making a deposit/prepayment).
Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose the following:
meeting at least one selected personal security candidate at the selected location to provide the personalized security services (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned secuirty guard; optionally, the location data is repeatedly updated until the user and hte assigned security guard are collocated); and 
updating the location data until the user and the selected personal security candidate are collocated (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned secuirty guard; optionally, the location data is repeatedly updated until the user and hte assigned security guard are collocated).
Park does not explicitly disclose but Pan does disclose verifying the user transmitting the data, and verifying the location from where the data was transmitted (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park, Pan, Shoen, and Rodman do not explicitly disclose but Wang does disclose wherein the verifying of user transmitted data also includes the verifying of the time of the transmission (¶ 0082, 0090; the content/timestamps of notifications and confirmation statuses may also be recorded in system logs, and this information can be checked by the administrator of the system).  
	Park, Pan, Shoen, Rodman, and Wang do not explicitly disclose but Inter State does disclose selecting apparel to be worn by a personal security candidate during an assignment of a duty and providing special instructions to the personal security candidate prior an engagement of the duty (Pg. 2; choose between uniformed or undercover apparel).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making functionality of Pan with the security service reservation system of Park because the combination merely applies a known technique KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Pan are applicable to the base device (Park), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making functionality of Shoen with the security service reservation system of Park and Pan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Shoen are applicable to the base device (Park and Pan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the security reservation and data security functionality of Rodman with the security service reservation system of Park, Pan, and Shoen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rodman are applicable to the base device (Park, Pan, and Shoen), the technical ability existed to improve the base device in the 
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the data recording and verification techniques of Wang with the security service reservation system of Park, Pan, Shoen, and Rodman because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Park, Pan, Shoen, and Rodman), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the security reservation uniform selection of Inter State with the security service reservation system of Park, Pan, Shoen, Rodman, and Wang because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Inter State are applicable to the base device (Park, Pan, Shoen, Rodman, and Wang), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 6, Park discloses a system for providing a real-time personalized security services by a personnel administration to an user (¶ 0001, 0005).
	Park additionally discloses a user module in a server of the system by providing the user to download as a software application in a user's computing device and register the details of the user into the system (¶ 0022-0023; security application installed on the client mobile terminal).  The remaining functionality of the user module (wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate) is disclosed by Park, Pan, and Inter State in the same manner as described for Claim 1.  
	Park additionally discloses a personal security candidate module in the server of the system by providing a personal security candidate to download as a software application in a computing device and register in the system as personal security candidate wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time (¶ 0001, 0005, 0014, 0019, 0027-0029, 0031, 0034-0035; security application installed on the bodyguard's mobile terminal).  Park and Pan do not explicitly disclose but Shoen does disclose the service being provided on a scheduled date (¶ 0028, 0033, 0043; request contains date(s) for requested service).
	Park does not explicitly disclose but Pan does disclose the following:
an admin module in the server of the system by providing an personnel administration to download as a software application in a computing device to manage each order and 
wherein the system is linked together through a communications network (¶ 0028-0029; Fig. 1).
Park does not explicitly disclose but Pan does disclose characterized in that wherein system devices are configured to encrypt data to be transmitted through the communication network (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park additionally discloses said system devices including the user module, the personal security candidate module, and the server (¶ 0005, 0022-0023, 0034-0035; Fig. 1).
Park does not explicitly disclose but Pan does disclose verifying the user transmitting the data, and verifying the location from where the data was transmitted (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the 
Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose updating the location data until the user and the selected personal security candidate are collocated (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned secuirty guard; optionally, the location data is repeatedly updated until the user and hte assigned security guard are collocated).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, and Inter State remains the same as for Claim 1.
Regarding Claims 2 and 11, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claims 1 and 6.  Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose directing the personal security candidate toward the location of the user in case of a lost network connection by using an off line mode (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned secuirty guard; optionally, the location data is repeatedly updated until the user and hte assigned security guard are collocated; the app in the security guard device can even direct hte security guard to the location of the user in case 
Regarding Claims 3 and 7, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claims 1 and 6.  Park does not explicitly disclose but Pan does disclose providing list of service candidates available in the database of the server in real-time within vicinity of the user's computing device for selection via Global Positioning System (GPS) location (¶ 0041, 0070-0071, 0096; matching component considers time/distance constraints in relation to a user location when matching a user with a service provider; available providers for a user making a request may be listed).  Park additionally discloses providing said service candidates available in the database of the server when a selected option for booking type is an immediate booking for the personalized security services; wherein the service candidates are personal security candidates (¶ 0003-0004, 0008, 0024, 0028, 0031; security can be provided immediately or at a designated time; matching can also be performed considering both whether it corresponds to the request information and whether it is possible to immediately dispatch).
Park does not explicitly disclose but Pan does disclose providing a list of service candidates available in the database of the server as per request parameters requested by the user for selection (¶ 0041, 0070-0071, 0096; matching component considers time/distance constraints in relation to a user location when matching a user with a service provider; available providers for a user making a request may be listed).  Park additionally discloses providing said service candidates if a selected option is a schedule booking for the personalized security services, and provided as per scheduled time requested by the user for selection (¶ 0003-0004, 
The motivation to combine remains the same as for Claim 1.
Regarding Claims 4 and 8, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claims 1 and 6.  Park does not explicitly disclose but Pan does disclose wherein the step selecting a service category of the personalized security services further comprises:  selecting at least one of the following categories for personalized security services:  a) bodyguard services to the user; b) chauffeur and bodyguard services to the user; c) chauffeur services to the user; d) chauffeur and bodyguard services using the selected personal security candidate's unmarked vehicle to the user; and/or e) security services for premises, tailgating services and marshaling services to the user (¶ 0074; Fig. 4A; select from a variety of services; services include transportation).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 5, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claim 1.  Park and Pan do not explicitly disclose but Shoen does disclose evaluating services by the user by providing feedback on the job performance of each selected service provider after completion of the services (¶ 0026; customer may provide feedback on service providers upon completion of the service).  Park additionally discloses wherein the service providers are personal security candidate; wherein the services are personalized .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Singh et al (PGPub 20190244142) (hereafter, “Singh”).  
Regarding Claim 9, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claim 6.  Park, Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Singh does disclose wherein the admin module in the server of the system is allowed to set up and regulate the cost of each category of the services (Abstract; ¶ 0008-0009; system determines a conversion rate and a gross value in various time intervals to calculate a fare).  Park additionally discloses wherein the services are personalized security services (¶ 0001, 0005, 0019, 0025, 0031).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, and Inter State remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the provided service cost setup and regulation of Singh with the security service reservation system of Park, Pan, Shoen, Rodman, Wang, and Inter State because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Singh are applicable to the base device (Park, Pan, Shoen, Rodman, Wang, and Inter State), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim (PGPub 20190385096) (hereafter, “Ibrahim”).
Regarding Claim 10, Park in view of Pan, Shoen, Rodman, Wang, and Inter State discloses the limitations of Claim 6.  Park, Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Ibrahim does disclose wherein the admin module in the server of the system is allowed to edit information for services in the system and to send customization notification to the user and service provider (¶ 0048; system may offer discounts, coupons, or the like for reservations completed using the system; system may allow a user to use reward points to complete the transaction, said reward points corresponding to the system, the transaction account, or the like).  Park additionally discloses wherein the service providers are personal security candidate; wherein the services are personalized security services (¶ 0001, 0005, 0019, 0025, 0031).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, and Inter State remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the provided service customization of Ibrahim with the security service reservation system of Park, Pan, Shoen, Rodman, Wang, and Inter State because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ibrahim are applicable to the base device (Park, Pan, Shoen, Rodman, Wang, and Inter State), the technical ability existed to improve the base device in the same way, and the results of the 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190049552 – “Geographic Positioning Using Short-Range Transmissions,” disclosing a transportation reservation system allowing a user to select a category of service
PGPub 20040260470 – “Conveyance Scheduling and Logistics,” Rast, disclosing a system for contracting a service from a service provider including functionality for pre-payment of said service
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628